In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-14-00350-CR


                            ROELIO MADRIGAL, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 108th District Court
                                     Potter County, Texas
              Trial Court No. 67,505-E, Honorable Douglas Woodburn, Presiding

                                     January 20, 2015

                         ON ABATEMENT AND REMAND
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant Roelio Madrigal appeals his conviction for possession of a controlled

substance and sentence of ten years’ confinement in prison.             His court-appointed

appellate counsel, Steven M. Denny, has filed a motion to withdraw from the

representation. His motion states he has learned that appellant is a witness for the trial

of another of Mr. Denny’s clients, creating an “irreconcilable” conflict of interest.


       We grant Mr. Denny’s motion to withdraw. We abate the appeal and remand the

cause to the trial court. On or before February 6, 2015, the trial court shall appoint new
counsel to represent appellant in this appeal. The written order appointing new counsel

shall include the name, postal service and e-mail addresses, telephone number, and

state bar number of the newly-appointed counsel. A copy of the order appointing new

counsel shall be included in a supplemental clerk’s record and filed with the clerk of this

court on or before February 13, 2015.


       It is so ordered.


                                                        Per Curiam



Do not publish.




                                             2